Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 11/08/21 regarding application 16/700,734, in which claims 1-5, 7, and 13 were amended, claims 14-20 were cancelled, and new claims 21-27 were added. Claims 1-13 and 21-27 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan A. Heck, Reg. No. 51,795 on 11/22/21.

The application has been amended as follows:
In the claims:

In claim 1: line 22: replace “first user the second user” with “first user and the second user”
In claim 5: lines 1-3: replace 
“The computing system of claim, wherein strings of the second plurality of strings are further

“The computing system of claim 1, wherein strings of the second plurality of strings are associated with an identifier indicating whether a given string of the second plurality of strings is to be translated during processing of a translation request”

In claim 26: line 16: replace “first user the second user” with “first user and the second user”
In claim 27: line 20: replace “first user the second user” with “first user and the second user”


Response to Arguments
Amended independent claim 1 overcomes the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-13 based on Zachcial, Mathada, and Raj, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 26, and 27 is Zachcial, Slawomir (US 2010/0107114 A1). Zachcial discloses a computing system comprising: memory (memory, [0033]); one or more processing units, each of the one or more processing units coupled to at least a portion of the memory (processor of computer system, [0033]); and one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations (computer readable memory with a series of instructions executed by the processor, [0033]) that facilitate translating a plurality of strings between a first human language and at least a 

A combination or modification of Zachcial and the other prior art of record would not have resulted in the limitations of claims 1, 26, and 27, and therefore claims 1, 26, and 27 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-13 and 21-25 are allowable because they further limit allowable parent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                                           11/22/21